Opinion
Per Curiam,
An action of trespass for personal injuries arising out of a collision between a street car and an automobile was brought by Troy, a passenger on the street car, against both the Pittsburgh Railways Company, and Kiggins, the operator of the automobile. Kiggins, in turn, brought suit against the Railways Company for damage to his automobile. The actions were consolidated for trial, and the jury returned verdicts in favor of both plaintiffs against the Railways Company, and for Kiggins as defendant in Troy’s suit. From judgments of the Court of Common Pleas of Allegheny County, en banc, refusing the defendant Railways Company’s motions for judgments n.o.v. and new trials in the two actions, these appeals are taken.
No useful purpose would be served by relating in detail the circumstances of the accident. After a thorough review of the complete record we are convinced *61that the court below did not abuse its discretion in refusing the defendant’s motions, nor in refusing to reduce the amount of the verdict recovered by the plaintiff, Troy.
Judgments affirmed.